DETAILED ACTION
This Office Action is in reply to Applicants’ correspondence of 03/24/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
As detailed previously on pages 2-3 of the Office Action of 07/08/2015, provisional application 61/087,722 does not specifically teach or particularly contemplate primers that are SEQ ID NO: 5, 6, 7 or 8.  As such the effective filing date of claims which require such elements (i.e.: instant claim 34) is the filing date of PCT/US09/53307, which is 08/10/2009.

Election/Restrictions
In the reply filed on 06/02/2015 Applicants elected the invention of Group II (claimed drawn to methods comprising allele testing), and the particular combination that is all four primers of SEQ ID NO:  5, 6, 7 and 8.  In light of the Examiner's analysis of the teachings of the specification, the Requirement for Further Restriction as applied to the different primer sequences of SEQ ID NO: 5-8, as set forth on page 2 of the Requirement of 12/02/2014, was withdrawn.

Withdrawn Claim Objections
The objection to claim 30, as set forth on page 3 of the Office Action of 09/24/2020, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 101

The rejection of claims under 35 U.S.C. 101, as set forth on pages 3-8 of the Office Action of 09/24/2020, is withdrawn in light of the amendments to the claims.


Maintained Claim Rejection - Double Patenting
Modified as Necessitated by Claim Amendments

Claims 31, 36 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 23 of copending Application No. 14/822,873 (US PG Pub 2015/0337383 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to methods for detecting the same polymorphisms in the FOXO3A gene, and are directed to embodiments that include labeled primers and amplification products as recited in the rejected claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Claim Rejection - Double Patenting
Necessitated by Claim Amendments

Claims 34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 23 of copending Application No. 
The methods of the conflicting application are directed to methods for detecting the same polymorphisms and haplotype in the FOXO3A gene before and after administration of a therapeutic agent.  
The conflicting claims do not specifically recite the use of a primer comprising SEQ ID NO:  7 (instant claim 34) or amplification products that are cDNA (instant claim 35).  However, the relevant sequences, and the use of such primers in the analysis of cDNA, were known in the prior art.
The database entry ss98422453 teaches the genomic sequence of the rs2802292 SNP, which corresponds to position 467 of SEQ ID NO:  4.  Relevant to claim 34 as it recites SEQ ID NOs: 7, the reverse complement of positions 241-269 of ss98422453 are pertinent to SEQ ID NO:  7.
Millett et al teaches methods for the detection of polymorphic alleles in genetic material, including cDNA.  Millett et al teaches amplification of samples using primers, which creates complementary DNA (i.e.:  cDNA as recited in claim 35) to detect particular alleles in the sample and detection of amplicons and sequences using detectable labels (e.g.:  503 – Materials and methods).  Relevant to claim 34 which recites SEQ ID NO:  7 (which has a T→C   mismatch at the penultimate position), Millet et al teaches design of allele specific primers with intentional mismatch at the penultimate position, and specifically teaches specificity and robustness when incorporating a mismatch to C (e.g.:  p.511, top left col.).  It is additionally noted that 
It would have been prima facie obvious at the time the invention was made to have used the methods of Millett et al, and the sequence information as provided by ss98422453, in a method to detect FOXO3A polymorphism content as recited in the conflicting claims.  The skilled artisan would have been motivated to detect the FOXO3A polymorphisms using the methodological techniques taught by Millett et al based on the expressed teachings of Millett et al that such methods have increased specificity and robustness.  The skilled artisan would have a reasonable expectation of success because ss98422453 provides the necessary sequence elements for design of primers for use in the methods of Millett et al. 
In the rejection of claims as obvious in view of the prior art as they recite a particular primer (i.e.:  SEQ ID NO: 7), in this regard it is noted that Buck et al provides a supporting disclosure that expressly presents evidence of the equivalence of primers and probes in fluorescence based detection and analysis methods.  Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1).  When Buck tested each of the primers selected by the methods of the different labs, Buck found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Claim Rejection – Statutory Double Patenting
Claims 33 and 38 of this application are patentably indistinct from claims 22 and 20, respectively, of Application No. 14/822,873. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

s 33 and 38 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22 and 20, respectively, of copending Application No. 14/822,873 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
No claim is allowed.
	The instant Office Action present rejections of claims under double patenting issues related to the claims of conflicting Application 14/822,873.  Where both the instant application and the conflicting application have the same effective filing date, please note that MPEP 804.02 VI provides (with regard to non-statutory double patenting rejections):
	Further, as a terminal disclaimer is only effective in the application in which it is filed, it is necessary to require that the terminal disclaimer be filed in each application and/or patent that is subject to the common ownership requirement in order to provide complete notice to the public of this obligation.

And MPEP 804 I.B.2. provides (with regard to statutory double patenting rejections):
If a "provisional" statutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c)) that is later than, or the same as, the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection. In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any amended or newly presented claims, patentable over any applied references.


Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634